Case 1:13-cv-01518-ADC Document 136-2 Filed 10/05/18 Page 1 of 3

AFFIDAVIT OF CRHVIINAL COMPLAINT

 

I, Renee L. McCray, arn over 21 years of age, have personal knowledge of the facts set

forth herein, and ain competent to testify to those facts. The statements herein are based on my
personal knowledge

1. On Match 20, 2014, at a bankruptcy hearing, Case No.: 13-26131, In Re: RENEE LOU]SE '
MCCRAY the Afiiant had the opportunity to examine the alleged promissory note. At the
hearing, the Afdant specifically denied under oath the authenticity of the note that ms
presented to her as the original document she signed on October 7, 2005. The AHiant’s
testimony was never rebutted or tainted by the P-laintiii:`s nor their ptincipal, Weils Fatgo'
Bank, N.A.

 

2- At the same hearing, the Aiiiant specifically denied the copy of the deed of trust present to
her as the original deed of trust. 'Ihe Plaintiffs never presented the original note and deed
of trust that was signed by the Af‘fiant on October 7, 2005 at the Match 20, 2014 hearing;
and the AfEant is not in receipt of any evidence to the contrary.

3. On Match 26, 2014, the AHiant filed an “Aflidavit of Note Examination” stating that the
note present to her for inspection on March 20, 2014 was not the document she signed on
Octobet 7, 2005. As of the writing of this aflidavit, the Plaintif`i`s, nor their principal, have
rebutted ot tended the Afliant’s March 26, 2014 affidavit

4. On Aptil 24, 2014, Affiant attended a Deposition Heating at the Law OMces of Treanor,
Pope &. Hughes, PA. Upon Afl'iant’s attival, Seott Pickering, Videography Spccialjst for
Merrill lad, Robert Hillman, Attorney for Samuel I. White, P.C. and Michael _Barranco,
Attorney for Treanor, Pope & Hughes, P.A. Were already in attendance

5. During the deposition AIant was presented again with what was pmported to he the
original promissory note. The document appeared to have been the same document AMant
examined at the March 20, 2014 Relief from Stay Hearing.

10.

Case 1:13-cv-01518-ADC Document 136-2 Filed 10/05/18 Page 2 of 3

At the end of the deposition, Mr. Ban‘anco stated we would now make a copy of the file
together. AEiant followed Mr. Barranco into the copy room. Mr. Hil]rnan was behind the
Aftiant when leaving the conference room. He did not follow the Aiiiant and Mr. Barranco
immediately into the copy room. He arrived several minutes later With the folder.

As Mr. Ban'anco asked Mr. Hillman for the note so he could copy it, A£[iant noticed that
thelastpageofthedocumenthadapiecemissingfi:omthetop lefteomerthesize ofa
dfty-cent piece or larger. AHiant stated, “That’s not the same document That last page
Was not ripped.” Mr. Barranco and Mr. Hillrnan both responded “it was ripped.” At that
time Afliant became angry and upset because Afh'ant examined the document less than an
hour earlierandthedocumentwasnottornordanmge. 'Ihemissingpieceatthetop left
corner of page 3, the signature page, which was very noticeable was not missing from the
top of the page when Aftiant examined it earlier.

A con&ontation pursued between the parties A.‘E`iant became nervous and fearful and
realized something was not right AMant immediame began recording the contiontation.
ana Mr. amoco ana Mr. tallman knew mm was recording the consultation men
AMant stated she was going to report this to the judge, Mr. Barranco Stated, “...bring it up
with the lodge I guess she’ll take your word over the word of two otHccrs of the -court."
AfEnat stated, “l guess they [meaning the judge] will since he [gesturing toward Mr.
Hillman] puts fraud into the court, l guess they wili.”

On May 13, 20-14, at a hearing held in the United States Bankruptcy Court for the Disn'ict
ofMaryland, case No.: 13-26131, the Aniam did testify meter oath regarding the Aprn 24,
2014 incidence in the copy room with bn nar-ranco and Hillman. Howevcr, as Mr.
Barranco stated in the copy room, the judge ignored the AEant’s testimony and ruled
against the Affiant at the hearing

On June 27, 2018, the Aftiant received a copy of the video of the Apn`l 24, 2014 hearing
and the video evidence shows no “..-small rip up in the upper left-hand corner of page

Case 1:13-cv-01518-ADC Document136-2 Filed 10/05/18 Page 3 of 3

three of the promissory note where a staple would have gone over the years. ..” as testified
to by Mr. Ban'anco on the record (see ANNEX A).

ii. Afsaoc has soon lighting o store forecloses ooaon oiooo robmmy 2013 nies by mo alleged
substitute trustees employed with the law Firm Samuel I. White, P.C. The AfEant also
recently discovered that Mr. Robert Hillrnan is an Assistant Vice President for Samuel I.
Whiio, P.c. `

12. On April 24, 20l4, Mr. Hillman and Mr. Barranco presentedtheAEanta counterfeit copy
of the alleged note she signed on October 7, 2005. 'l'his same counterfeit copy was also
presented to the United States Bankruptcy Court for the District ofMaryland at the hearing
held on March 20, 2014 as the original document

I, Renee L. McCray, AEant do solemnly amon under penalties of perjury and upon personal
knowledge that the contents of the foregoing AHidavit of Criminal Complaint are true.

/`
Exoomoaihis Ql°' doyof /l“juv'é' ,2018

l na@"@““/"

L. Mocray, y

